 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBridgeport Fittings, Inc. and Gonzalez, Petitionerand International Brotherhood of ElectricalWorkers, Local 2015. Case 39-RD-67March 23, 1988DECISION DENYING MOTION FORRECONSIDERATIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTBy Order dated October 21, 1985, the Boarddenied the Employer's and the Union's requests forreview of the Acting Regional Director's SecondSupplemental Decision and Certification of Repre-sentative. On November 1, 1985, the Employerfiled a motion for reconsideration. We deny themotion for reconsideration on grounds it is lackingin merit and presents nothing not previously con-sidered.1 In doing so, we make the following ob-servations.The election was conducted August 1, 1984, andthe ballots were impounded. On January 14, 1985,the ballots cast were opened and counted. Thetally of ballots, issued January 21, 1985, showed,that of approximately 235 voters, there were 6 voidballots; 66 were cast for the International Brother-hood of Electrical Workers; 138 were cast forBridgeport Fittings Employees Association; 6 werecast against the participating labor organizations;and there were no challenged ballots.The Employer's objections alleged, inter alia,that the ballot utilized at the election, which wasprinted in English, Spanish, and Portuguese, andhandwritten in Laotian, contributed to "widespreadconfusion among employees eligible to vote as tothe choices available to the employees in the elec-tion," citing in support the Board's decision inKraft, Inc., 273 NLRB 1484 (1985).2 The Employerasserted that, like the ballot in Kraft, the instantballot is confusing in organization and appearance,contains line-by-line translations which created arti-ficial phrasing, is flawed because the handwrittenLaotian characters overshadow the preprintedEnglish, Spanish, and Portuguese versions, and in-cludes substantial errors in the foreign languageWith respect to the Employer's request that its motion for reconsid-eration be considered by the full Board, it is the Board's established prac-tice to refer such motions to the original panel members for disposition.In this case, former Chairman Dotson and Member Dennis, along withMember Johansen, composed the original panel which considered theEmployer's request for review of the Second Supplemental Decision andCertification of Representative. Because of the departure of ChairmanDotson and Member Dennis, the Board has delegated its authority to athree-member panel of Chairman Stephens and Members Johansen andCracraft. That panel has considered the Employer's request that the fullBoard review the motion for reconsideration, and denies it See EnterpriseIndustrial Piping Co, 118 NLRB 1(1959).2 A copy of the Kraft ballot is attached as App A [omitted from publi-cation]288 NLRB No. 25translation. Finally, the Employer argued that thefailure to include a translation of the Unions' namesfurther contributed to the confusion among the em-ployees. In support of its contentions, the Employ-er submitted an affidavit from a professional trans-lator regarding the translations appearing on theballot, in which the translator indicated severalerrors in the translation.Thereafter, the Acting Regional Director con-ducted an investigation of these allegations. Basedon his investigation, the Acting Regional Directorissued his decision in which he found that theSpanish and Portuguese errors alleged by the Em-ployer were minor and there was no evidence thatthese errors caused confusion.3 He also found thatthe errors in the Laotian translation did not causesignificant confusion among the Laotian-speakingvoters. Additionally, he determined that the ballotused here was not so seriously defective on its faceas to interfere with the employees' ability to exer-cise their free choice in the election. In so finding,he noted that the preprinted translations were notlost or overshadowed by the handwritten Laotiantranslation, and that the layout of the ballot did notmake it difficult for English-reading voters to un-derstand.4 Finally, in refusing to set the electionaside, the Acting Regional Director relied on thefact that there were only three Laotian-speakingemployees who could have potentially been affect-ed by the Laotian translation in an election decidedby 72 voters. For all these reasons, he found the in-stant case distinguishable from Kraft. We agree.5We find that the ballot in question is not faciallydefective and that its layout does not make theballot unreasonably difficult for either English-reading or foreign-language reading voters to un-derstand. The ballot is well organized, orderly inappearance, and not difficult to read. Unlike theballot in Kraft, the writing is within the lines, theprinting is lined up in an orderly fashion, and theUnions' names and the election choices are clearlyset forth in English. Although the handwrittentranslation of the Laotian language is larger, withthicker and bolder print than the other printing onthe ballot, it does not overshadow the other threelanguages. Nor are we of the opinion that the mul-tiple alphabets, with three printed languages andone handwritten, caused voter confusion. Indeed,the ballot is a marked improvement over that used3 We agree with the Acting Regional Director that the grammatical,typographical, and spelling errors in the Spanish and Portuguese transla-tions were minor, and did not warrant a new election.4 A copy of the ballot used in the election here is attached as App. B[omitted from publication]5 Because we agree that Kraft is distinguishable, we find it unnecessaryto pass on the validity of that decision BRIDGEPORT FITTINGS125in Kraft, in which the English and its translationsran into each other or were placed without appar-ent connection. We do not believe that the employ-ees here would have had unreasonable difficulty inlocating their own languages.Further, the imperfections in the translation ofthe Laotian portion of the ballot were not signifi-cant. Essentially, there were two translation errorsin Laotian. In the first, the phrase "Mark An 'X' Inthe Square Of Your Choice," literally reads, "MarkAn 'X" In The Two Squares Of Your Choice."6 Inthe second, the final paragraph of the ballot, whichshould read, "Do Not Sign This Ballot. Fold andDrop Into the Ballot Box. If you Spoil This Ballot,Return It To The Board Agent For A New One,"reads in Laotian, "Do not sign this. Fold and dropinto ballot. If you spoil this ballot by use, cannotplease return to Agent already you will have re-ceived a new one instead." While not condoningthese errors in the Laotian translation (or any otherforeign language errors), we do not believe thatthese errors were sufficient to confuse the Laotian-speaking voters.The relevant inquiry is whether the translationprovided those who do not read English with theinformation necessary to cast an informed vote. SeeTanforan Pack Food Purveyors Council v. NLRB,656 F.2d 1358, 1363 (9th Cir. 1981) (Judge Fletch-er, concurring). We believe that, under the circum-stances present here, it did.Thus, we note that the Laotian-speaking votershad lived and worked for the Employer in theUnited States for anywhere from 3 to 5 years and,with one possible exception, understood some Eng-lish.7 In three of the four affidavits submitted bythe Employer, the Laotian-speaking employeesstated they understood they were to mark one ofthe three boxes for one of the two unions or for6 However, we note that even the Employer's translator Initiallyviewed the Board translation as acceptable.7 The Employer did not except to the Acting Regional Director's find-ing that there were only three employees in the unit who spoke Laotian,although It attached affidavits of four Laotian-speaking employees withits brief. In its brief in support of exceptions, the Employer noted that"about the same percentage" of voters was involved. here as in Kraft 0 e,a total of three).neither. None of the affiantsŠeither those madeavailable by the Employer or those interviewed bythe RegionŠindicated that they understood thatthey should "mark an 'X' in the two squares oftheir choice," nor was it alleged or shown that anyof their ballots were voided by reason of markingmore than one square.In any event, we agree with the Acting RegionalDirector that the fact that only three (or four) em-ployees were possibly affected by the defects in theLaotian translation is a relevant consideration indeciding whether to run a new election. It is undis-puted that the number of Laotian voters could nothave affected the outcome of the election becausethe election was decided by a margin of 72 votes.Thus, whatever errors existed in the Laotian trans-lation, they were not sufficient to undermine theBoard's processes. Kraft, supra, is not to the con-trary. There, the Board did not address the ActingRegional Director's findings that the translationproblem involved only a small percentage of thevoters insufficient in number to affect the results ofthe election, because it found the ballot itself so se-riously inadequate as to confuse even the English-reading majority as wel1.8 Kraft, supra, 273 NLRBat 1484-1485. As noted previously, however, wehave rejected the contention that the ballot herewas so seriously defective.Finally, we conclude that the ballot was not ob-jectionable simply because certain proper nameswere not translated. Our experience shows thatcertain words and phrases such as the name andaddress of the employer, names of the unions, andunit descriptions, do not lend themselves to transla-tion. In our opinion, the Region did not commitobjectionable error by using English titles for theUnions, i.e., the Unions' actual names. We there-fore conclude that the ballot used by the Region inthis election was not so seriously defective in itsformat or content to require that the election beoverturned. Accordingly, we deny the motion forreconsideration.8 Further, the Board majority noted in Kraft that there was insufficientrecord evidence from which to determine the number of employeesunable to read English Kraft, supra